Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00435-CV

  AUGLLE, L.L.C., Wrap It Up, L.L.C., James A. McVey, Jr., Individually, and Valdis Karlis
                             Gravis Krumins, Individually,
                                       Appellants

                                                   v.

 David A. MONROE, E-Watch Corporation, E-Watch, Inc., and The Telesis Group, Inc., each
           Individually and as Member of Power Surveillance Corporation, L.L.C.,
                                        Appellees

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-07230
                             Honorable Gloria Saldaña, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: November 10, 2015

DISMISSED

           Appellants filed a motion to dismiss this appeal with each party bearing its own costs and

for expedited issuance of the mandate. Appellants’ counsel has certified that he has conferred with

opposing counsel who agrees to the motion. Accordingly, we grant the motion. See TEX. R. APP.

P. 42.1(a)(1). All costs of appeal are taxed against the party who incurred them. See TEX. R. APP.
                                                                                   04-15-00435-CV


P. 42.1(d). We order the clerk of this court to immediately issue the mandate. See TEX. R. APP. P.

18.1(c).

                                                PER CURIAM




                                               -2-